Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-5, 7-14, 16 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “wherein a portion of an inlet to both the first inline conduit and first crossover conduit at least partially overlap with an outlet of the first upstream conduit and wherein a portion of an inlet to both the second inline conduit and the second crossover conduit at least partially overlap with an outlet of the second upstream conduit.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1; 
The prior art of record does not teach “ a first crossover conduit extending between the upper outlet of the first inlet collector and the upper inlet of the second outlet collector; and a second crossover conduit extending between the upper outlet of the second inlet collector and the upper inlet of the first outlet collector, wherein first ends of each of the first inline conduit, second inline conduit, first crossover conduit, and second crossover conduit are in planar alignment with second ends of each of the first inline conduit, second inline conduit, first crossover conduit, and second crossover conduit” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10; and 
The prior art of record does not teach “a first crossover conduit extending between the upper outlet of the first inlet collector and the upper inlet of the second outlet collector; and a second crossover conduit extending between the upper outlet of the second inlet collector and the upper inlet of the first outlet collector, wherein a diameter of the first inline conduit is greater than a diameter of the first crossover conduit and wherein a diameter of the second inline conduit is greater than a conduit of the second crossover conduit” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746